DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0197875 Fujii et al in view of WO 2015/125866 Hozumi et al (cited by US 2017/0015842 Hozumi et al).
Regarding claim 1, Fujii teaches a fluorine-containing coating film 7 (paragraph 0013), which has a root mean square roughness (paragraph 0015) and has a perfluoropolyether structure (paragraph 0072). 
Fujii does not teach a root mean square roughness of less than 3.5 nm. Hozumi teaches an water and oil repellant coating film (abstract), where the root mean square roughness is less than 50 nm (paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the roughness of Hozumi in the product of Fujii because a higher roughness would result in water repellency being reduced (paragraph 0061). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima 
Regarding claim 4, Fujii teaches that the film has a thickness of 2-20 nm (paragraph 0066). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2-20 nm reads on the claimed range of 4-100 nm. 
Regarding claim 5, Fujii does not explicitly teach the sliding angle or speed of a 6 µL or 20 µL water droplet. Fujii does teach a water droplet contact angle of 90-130º (paragraph 0085). The instant specification states that the desired surface properties are achieved when the contact angle of a water droplet is 120º (as-filed spec paragraphs 0028-0029). 
However, as Fujii in view of Hozumi satisfies all of the previous limitations, the combination’s materials (siloxane backbone, paragraph 0032, with perfluoropolyether structure, paragraph 0072) are indistinguishable from the claimed materials (siloxane backbone with perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's sliding angle of a 6 µL water droplet would also be 24.3º or less, or a speed of a 20 µL water droplet sliding at a 32º angle would be 0.1 cm/second or more. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 6, Fujii does not explicitly teach the density of an outermost surface layer. However, as Fujii in view of Hozumi satisfies all of the previous limitations, the combination’s materials (siloxane backbone, paragraph 0032, with perfluoropolyether structure, paragraph 0072) are indistinguishable from the claimed materials (siloxane backbone with 3 or more. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 11, Fujii teaches an arithmetic average roughness Ra of 3 nm or less (paragraph 0055, where the roughness of layer 6 is the same as that of layer 7 because layer 7 conforms to the surface texture of layer 6). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 3 nm or less reads on the claimed range of 0.1 nm or more and 1 nm or less.
Regarding claim 12, Fujii teaches a polysiloxane backbone (paragraph 0032), and further has a structure in which a fluoroalkyl group is directly bonded to a silicon atom of the polysiloxane backbone (paragraph 0067). 
Regarding claim 13, Fujii teaches a polysiloxane backbone (paragraph 0032), and has the perfluoropolyether structure (paragraph 0072) is on the free end side of a silicon atom of the polysiloxane backbone (paragraph 0032).

Response to Arguments
Applicant's arguments filed February 9, 2021, have been fully considered but they are not persuasive. Applicant argues that Fujii is not prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781